Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephan Dilorenzo on 08 March 2022.

The application has been amended as follows: 
Cancel claims 43 and 45-50.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the claimed features wherein a combination of the tip and the acoustic transformer defines an initial  combined length and has a first frequency of resonance f1 defined by the initial combined length that is substantially different than the fixed transducer frequency of resonance f0, and wherein the acoustic system is configured to produce a vibrational wave wherein a force component of the vibrational wave has a non-zero value at the junction, wherein, as a length of the combination decreases from the initial combined length towards a worn combined length that is less than the initial combined length as a result of wear of the tip: a frequency of resonance of the combination varies from the first frequency of resonance f1 towards a second frequency of resonance f2 that is defined by the worn combined length and is substantially equal to the fixed transducer frequency of resonance f0, and the force component of 
Claim 11 is allowable because the claimed features wherein, as a length of the combination decreases from the initial combined length towards a worn combined length that is less than the initial combined length as a result of wear of the tip, a frequency of resonance of the combination varies from the first frequency of resonance f1 towards a second frequency of resonance f2 that is defined by the worn combined length and is substantially equal to the fixed transducer frequency of resonance f0, in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.
Claim 17 is allowable because the claimed features , a tip joined to and extending from the acoustic transformer, wherein a combination of the tip and the acoustic transformer defines [[a]] an initial combined length greater than one-half wavelength of the fixed transducer frequency of resonance f0 and a first frequency of resonance f1 defined by the initial combined length that is below the fixed transducer frequency of resonance f0 wherein, as a length of the combination decreases from the initial combined length towards a worn combined length that is less than the initial combined length as a result of wear of the tip: a frequency of resonance of the combination varies from the first frequency of resonance f1 towards a second  frequency of resonance f2 that is defined by the worn combined length and is substantially equal to the fixed transducer frequency of resonance f0, and, a velocity-amplitude at a distal end of the tip approaches a maxim in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/14/2022